 BRONCO WINE COMPANY53Bronco Wine Company and Ralph Locke. Case 32-CA- 1207May 18, 1981DECISION AND ORDEROn September 24, 1979, Administrative LawJudge Harold A. Kennedy issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a brief. Respondentfiled cross-exceptions and a brief, including ananswer to the General Counsel's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) byissuing a disciplinary warning to its employeesRalph Locke and Ross Theile on June 23, 1978.We disagree, however, with the AdministrativeLaw Judge's dismissal of the complaint allegationthat Respondent violated Section 8(a)(1) by dis-charging Ralph Locke on July 24.1As more fully described by the AdministrativeLaw Judge, the chronology of events that gaverise to Locke's discharge is as follows.2As back-ground, the record shows that Locke was hired onAugust 3, 1976, for one of two maintenance me-chanic positions among Respondent's 35-40 em-ployees. Approximately 9 months later, Locke re-ceived a merit increase. On January 1, 1978, Lockereceived a 6-month review in which he was criti-cized for having a "poor attitude." A union orga-nizing campaign began in early 1978 and followinga Board-conducted election the Union was certifiedas the employees' bargaining representative. A 3-year contract for the period beginning August 1was negotiated and signed by the Union and Re-spondent on July 25.Meanwhile, Locke had been designated shop ste-ward on June 10. On the morning of June 22,Locke complained to Respondent's vice president,John Franzia, about Supervisor Dale Lindsey.Franzia called a meeting of the employees thatsame day. Locke described his objections to Lind-sey's short-notice shift changes and various em-ployees voiced other complaints. Franzia respond-ed by telling the employees he did not believe thevalidity of the complaints.I The complaint also alleges that Locke's discharge violated Sec8(aX3). The General Counsel does not except to the dismissal of the8(a)3) allegation but urges that Locke's discharge violated Sec. 8(a)(1).2 Other evidence described by the Administrative Law Judge is dis-cussed in more detail in the section of this Decision and Order applyingcurrent Board precedent to the record here, infra256 NLRB No. 13In the afternoon of the day of the Lindsey meet-ing, Franzia called Locke and Theile into his officeto discuss "their attitude." The credited testimonyof employee Theile is that:John [Franzia] said he was unhappy with theway the equipment was being maintained, thatthe maintenance department seemed to have arather bad attitude about the management ofthe company ....Well, as I remember it, he said that me beingan older hand and more experienced andRalph being the steward and being free toroam through the plant checking the equip-ment and what not, we had a chance to possi-bly influence the people in talking to them. Hesaid that he felt we should change our attitudeand try to see the thing from the company'spoint of view. That's about all I can remem-ber.The following day Franzia prepared a writtenreport covering the meeting that reads:On June 22, 1978 I discussed with RalphLocke, Ross Theile their attitude as employeesworking for Bronco Wine Co.Fellow employees were complaining aboutthe way they kept putting down the manage-ment and the company with regard to how thecompany was doing things. This was strong inthe area [?] of material and parts that theyneeded. I explained to them the effort that wewere going through to get them what theywanted and explained to them that our suppli-ers were slow in getting our orders filled.I explained that if they persisted in this thatit would be better if they found another job asI would not tolerate this behavior.Franzia testified that he regarded the writtenreport as a disciplinary warning and that he toldTheile and Locke that there would be documenta-tion of the meeting. Franzia also stated that he wasdisciplining Locke for "destructive type of criti-cism" about "management and the parts thing."On Thursday, July 20, the air-conditioner thatcooled the bottling area and other parts of theplant including the office quit. According to Re-spondent's official, Jack Orman, it was around 105degrees outside that day when he asked Locke tocheck on the air-conditioner around 2:30 p.m.Orman testified that Locke went up on the rooftwice and then reported "he couldn't fix it and itwas too hot." Orman, who testified he was "dis-turbed" because Locke was able to repair the unitearly next morning, reported the incident to Fran-zia the following day.BRONCO WINE COMPANY 53 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDFranzia testified that he considered dischargingLocke at that point but decided to "take a look athis whole background and the history of priorthings that he had done up to that point." Franziareturned to work on Monday "pretty much withthe decision made." He talked with Tyler (the headline operator) and Holland (a company foreman)but Franzia testified "it was just about things I al-ready knew." At Locke's discharge interview,Franzia testified that he mentioned the air-condi-tioning incident, "the issue about the records," andthe fact that Locke's attitude had not changed.The Administrative Law Judge found thatLocke was discharged "only because he did notperform satisfactorily as an employee." He did notbelieve that "Locke's organizing activities, his re-quest for a meeting to discuss Dale Lindsey, hisstatus as shop steward or even the many previouscomplaints he had voiced about managementplayed any significant part in the decision to dis-charge him." Instead, he was convinced that theair-conditioning incident was the "precipitatingcause of the dismissal." Hence he found that Lockewas terminated for legitimate business reasons andthat the General Counsel failed to prove an unlaw-ful motive.After the issuance of the Administrative LawJudge's Decision, the Board issued its Decision andOrder on Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083 (1980), setting forth the anal-ysis to be used in discharge cases involving dual orpartial motivation. The analysis requires that theGeneral Counsel make a prima facie case that pro-tected activities played a role in an employer's dis-charge decision. Once this is established, theburden shifts to the employer to demonstrate thatthe same action would have taken place even in theabsence of the protected conduct.An inference that Locke's protected conductplayed a role in Franzia's decision to dischargeLocke is plain from Franzia's testimony. Thus,Franzia admitted that, at the discharge interview,he mentioned three specific matters, including that"Locke's attitude ...had not changed. And that..by keeping him, I [Franzia] could only have abigger problem on my hands."3Franzia's referenceI As more fully described in the Administrative Law Judge's Decision,Franzia also testified at the hearing that he fired Locke "for a number ofreasons .." One reason cited by Franzia was Locke's "attitude, beingvindictive and griping all the time." In an affidavit signed on October 17,Franzia stated, inter alia , "I told [Locke] that despite prior discussion,his attitude had not improved," and referred to Locke's "constant criti-cizing of the company and how it was run."In addition, the credited testimony of employee Theile is that Franziatold him that he (Franzia) "felt that Ralph [Locke] didn't fit in with theorganization." Theile did not recall Franzia citing any other reason forLocke's discharge.to Locke's "attitude" problem was inextricably in-tertwined with the subject matter of the unlawfuldisciplinary warning that Locke received fromFranzia just I month earlier.4Although Franziadid not testify that Locke's attitude was the solereason for Locke's discharge, it is clear from Fran-zia's testimony that such conduct was a factor inthe decision to discharge Locke. Accordingly, wefind that the General Counsel has presented aprima facie case to support the allegation thatLocke's discharge on July 24 violated Section8(a)(1).5We further find that Respondent has failed todemonstrate that it would have taken the sameaction against Locke in the absence of his engagingin protected activity. A careful review of Franzia'saffidavit and testimony reveals that Franzia madeno distinction among the reasons he stated forLocke's discharge. Instead, Franzia admitted thathe discharged Locke "for a number of reasons,"one or more of which related to Locke's work per-formance but another of which related to Locke'sprotected activity.7Thus, Franzia did not testifythat he discharged Locke solely on the basis ofLocke's work performance, as the AdministrativeLaw Judge found.8Nor did Respondent presentThe Administrative Law Judge found that Respondent violated Sec.8(a)(l) by issuing disciplinary warnings to Locke and Theile on June 23,1978. The credited testimony of Theile is that Franzia called Locke andTheile into his office to discuss "their attitude." It is clear from thetiming of the meeting, in the afternoon of the same day as the all employ-ees' meeting, which Franzia had called at Locke's urging, that the atti-tude problem Franzia referred to was complaints by Locke and Theileabout the lack of "materials and parts." As the Administrative LawJudge found, these complaints related to terms and conditions of employ-ment and were, therefore, protected concerted activity. Moreover, wenote that, at this meeting, Franzia also mentioned that Locke was shopsteward and had a chance to influence other unit employees. Franzia toldthe two men they "should change [their] attitude and try to see the thingfrom the company's point of view." We find that it was this same "atti-tude" problem that Franzia referred to at the discharge interview and inhis post-discharge comments to Theile.' See fn. I, supra.6 Franzia testified on defense that he discharged Locke "for a numberof reasons: one, refusing to do work, two, destroying company records:three, because of his attitude, being vindictive and griping all the time;and four, because of his workmanship which was poor." We note, how-ever, that Franzia testified he mentioned the air-conditioning incidentspecifically, but not Locke's poor work performance generally, at the dis-charge interview.? See fn. 4, supra.8 As described above, the Administrative Law Judge was convincedthat Franzia terminated Locke only because Locke did not perform satis-factorily as an employee. This finding by the Administrative Law Judgeflies in the face of the record evidence generally and Franzia's testimonyspecifically that Franzia discharged Locke "for a number of reasons."See fn. 6, supra. Thus, the Administrative Law Judge in effect substitutedhis judgment that Locke's work performance warranted discharge forrecord evidence establishing such as the sole or determining reason forLocke's discharge. This finding also is at odds with Wright Line (issuedafter the Administrative Law Judge's Decision) that, where the employerhas been unable to carry its burden to demonstrate that it would havetaken the same action in the absence of protected activity, the Board willnot seek to analyze quantitatively the effect of the unlawful cause once ithas been found. See Wright Line. supra at 1089, fn. 14.Continuedr  BRONCO WINE COMPANY55evidence indicating the standards or procedures itapplies in discharging an employee for poor workperformance.9We are left, instead, with an admis-sion by Respondent's official responsible for thedischarge that he considered, and relied on, activi-ties by Locke that we have found to be protectedin arriving at the decision to discharge Locke andno evidence indicating that Respondent wouldhave taken the same action against Locke in theabsence of such protected activity. 0Thus, we findthat Respondent's discharge of Ralph Locke violat-ed Section 8(a)(1) of the Act.CONCLUSIONS OF LAWI. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Winery, Distillery and Allied Workers UnionLocal 186, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By issuing a disciplinary warning to its em-ployees Ralph Locke and Ross Theile on June 23,1978, and by discharging Ralph Locke on July 24,1978, Respondent interfered with, restrained, andcoerced them in the exercise of rights guaranteedthem by Section 7 of the Act and thereby engagedin unfair labor practices within the meaning of Sec-tion 8(a)(l) of the Act.REMEDYHaving found that Respondent violated Section8(a)(1) of the Act, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Bronco Wine Company, Ceres, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:We also note that the Administrative Law Judge's findings arecouched in conclusionary terms and that he did not describe the evidenceor testimony he relied on to reach his result.9 Franzia talked with Locke about his work habits on January 3, 1978.The only other time Franzia talked with Locke about his work perform-ance was in connection with the June 22 conference with Locke andTheile. But the timing of this conference, coupled with the thrust ofFranzia's remarks (fn. 4, supra), makes clear that it was the employees'attitude that gave rise to the meeting rather than their work habits.'o Although there is substantial record evidence to support a findingthat Locke did not perform satisfactorily as an employee, there are cir-cumstances here, coupled with the absence of evidence of Respondent'sstandards or procedures for discharging employees because of poor workperformance, that would cast a shadow over a claim by Respondent thatLocke was discharged only because of poor work performance. In viewof our finding here, including the fact that we are not finding a pretextualdischarge, it is unnecessary to develop these circumstances.(a) Discouraging protected concerted activitiesof its employees by issuing disciplinary warningsto, or by discharging, them.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act.2. Take the following affirmative action:(a) Offer Ralph Locke immediate and full rein-statement to his former position or, if it no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or other rights andprivileges previously enjoyed, and make him wholefor any loss of pay he may have suffered by payingto him a sum of money equal to the amount hewould have earned from the date of discharge, lesshis earnings during said period, to be computed asset forth in F. W Woolworth Company, 90 NLRB289 (1950), with interest as prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977)." See,generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962).(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Ceres, California, facility copies ofthe attached notice marked "Appendix."'2Copiesof said notice, on forms provided by the RegionalDirector for Region 32, after being duly signed byRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be main-tained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by other material.(d) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.II Member Jenkins would compute interest on backpay in accordancewith his partial dissent in Olympic Medical Corporation, 250 NLRB 146(1980).12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "BRONCO WINE COMPANY 55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage or in any way in-terfere with our employees' exercise of theirSection 7 rights by discharging them.WE WILL NOT issue disciplinary warnings toemployees for engaging in protected concertedactivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the National LaborRelations Act.WE WILL offer Ralph Locke immediate andfull reinstatement to his former job or, if it nolonger exists, to a substantially equivalent job,discharging, if necessary, any employee hiredto replace him.WE WILL restore Ralph Locke's seniorityand other rights and privileges and WE WILLpay him the backpay he lost because we dis-charged him, with interest.BRONCO WINE COMPANYDECISIONSTATEMENT OF THE CASEHAROLD A. KENNEDY, Administrative Law Judge:The complaint herein, issued on November 15, 1978, al-leges that Respondent Employer, Bronco Wine Compa-ny of Ceres, California, violated Section 8(a)(3) and (1)of the National Labor Relations Act on or about July 24,1978,' by discharging (and by refusing to reinstate) anemployee named Ralph Locke. Locke had filed a chargeagainst Respondent on September 8. The complaint wasamended on March 19, 1979, so as to allege also that Re-spondent, acting through its agent and supervisor, JohnFranzia, violated the Act by issuing "disciplinary warn-ings to its employees Ralph Loche [sic] and RossTheile."This case was heard before me in Ceres, California, onMarch 27, 1979.2 Respondent concedes the jurisdictionalfacts and a number of other matters. The pleadings estab-lish that Respondent is an employer engaged in com-merce and in a business affecting commerce within theAll dates refer to the year 1978 unless otherwise stated.2 Certain errors in the transcript are hereby noted and corrected.meaning of Section 2(2), (6), and (7) of the Act. Re-spondent is a California corporation engaged in the pro-duction and sale of wine to retail and nonretail custom-ers. It grossed over $500,000 during the past year; it soldgoods and services valued in excess of $50,000 to out-of-state customers during the same period.Respondent admits that John Franzia, vice presidentand treasurer of Bronco Wine Company, is an agent anda supervisor of Respondent. Winery, Distillery andAllied Workers Union Local 186, AFL-CIO, is a labororganization within the meaning of the Act.The Union held a campaign to organize Respondent'semployees in early 1978. An election was held, and theUnion was thereafter certified as the employees' bargain-ing agent. A collective-bargaining agreement for the 3-year period beginning August 1 was negotiated andsigned by the Union and Respondent on July 25. Lockewas designated shop steward on June 10.3The size of Respondent's payroll varies, depending onthe time of the year, but it employs between 35 and 40employees on the average. They work in four differentdepartments-office, bottling, shipping, and maintenance.A substantial number of Respondent's employees work inthe bottling department. Ralph Locke and Ross Theilewere the only maintenance employees. Theile was themore senior employee having been employed by Re-spondent when the business began more than 5 yearsago. Theile disclaimed having expertise as an electrician,referring to himself as a "maintenance mechanic." Locketestified that he "was hired as a maintenance mechanic todo electrical work." He assisted Theile and was beingpaid at an hourly rate of $7.94 at the time of his termina-tion. Locke said he started working for Respondent onAugust 3, 1976, and received one merit raise about 9months later. He said he also received cost-of-livingraises during the period of his employment.Locke worked throughout the plant. He said he usual-ly received instruction on what work to do from Theilebut stated that he also received instruction from VicePresident Franzia, Production Supervisor Dale Lindsey,Purchasing Agent Jack Orman, and others. Said Locke:"Anybody who had a problem, if something wasn'tworking, they would come and tell me that there wassomething malfunctioning and I would work on it."John Franzia, who discharged Locke on Monday, July24, 1978, said he prepared a written report of the termi-nation. The report states:Ralph Locke was terminated 7/24/78 because ofthe following reasons: On 1/3/78 I discussed withRalph his 6 month review. At that time I told himthat he had a poor attitude with regards to his joband it was effecting [sic] his work habits. At thattime I explained to him that we would need to seesome improvements if he hoped to progress.3 The president of Local 186, Ben Koch, testified that he made ap-pointments of shop stewards after obtaining "a consensus of the employ-ees." A union meeting of Bronco employees was held on June 10 atwhich Locke was selected, the only candidate for the job. Locke volun-teered for the job. Leonard Shaver had been previously proposed for theposition, but he had refused it. BRONCO WINE COMPANY57Again on 6/23/78 I had another meeting withRalph and told him at the time if his attitude andwork habits did not improve he should look for an-other job. (See. A.V.O. 6/23/78)On 7/24/78 I terminated Ralph Locke as he hadnot shown any improvement in his attitude or workhabits. He was unwilling to carry out job responsi-bilities and would not actively look for work inareas that needed maintenance attention.Franzia testified on defense that he fired Locke "for anumber of reasons: one, refusing to do work; two, de-stroying company records; three, because of his attitude,being vindictive and griping all the time; and four, be-cause of his workmanship which was poor." In an affida-vit signed on October 17, Franzia had stated:I told Locke on July 24, 1978 around 9 a.m. hewas being discharged because of his failure to dohis job in general and the air conditioner in particu-lar. I told him that despite prior discussion, his atti-tude had not improved. I reminded him of the inci-dent involving finding the maintenance records.These passages, read into the record on cross-examina-tion, were also in the affidavit:..I thought about the failure to perform work,the excessive breaks, poor attitude, and constantcriticizing of the company in how it was run. Hissoapbox approach predated his becoming shopsteward. He used to complain about the lack ofovertime.Franzia indicated in his testimony that he and twocousins owned Bronco Wine and that the business hadbeen given to them by their relatives. Franzia was re-sentful of reports that Locke had criticized "the way thecompany was being run and [the fact that the three boys]were given everything." Franzia also obviously resentedLocke's complaint about the lack of overtime, notingthat "overtime costs the company money." Franziastated that as junior man (to Theile) Locke had to takethe odd or night shifts. Franzia said he did not under-stand Locke's complaint, although he acknowledged thatLocke had explained the desirability of having linechanges made with two maintenance people working to-gether. Locke's explanation for his request, given duringcross-examination, seemed reasonable enough:Q. What was the problem with overtime?A. The problem was with the way they werescheduling the line changes. It's as I stated before, Iwouldn't know until I went home at 3:30, which isan hour before everybody else. A lot of times, thebottling schedule wasn't up. Dale Lindsey wouldcome and tell me as I was leaving that I wouldhave to come to work at 3:30 tomorrow becausethere was a line change. I felt that on such shortnotice, if the company needed that line change thatbad, that they could at least pay the overtime forhaving it done ...Q. By a bottling line change, were you referringto a readjustment in the bottling assembly line sothat it takes a different size bottle?A. Right.Q. And a different label, maybe?A. Right.... Sometimes we would maybechange it once a week.Q. Was the change of the bottling line done afterthe bottling line employees had knocked off for theday and gone home usually?A. Yes....Q. How long does a bottling line change takenormally?A. It depends on the change that you are makingand how many people are working on it.Q. What did you want to do about adjusting thatchange?A. Before Dale Lindsey came, Ross and I wouldstay over and change the line over before we wenthome. There was a policy of no overtime, or aslittle as possible.When Dale came, he would have me come in at3:30 and change the line over by myself.Franzia maintained that Locke's request for overtime didnot enter into the decision to terminate him.Franzia said he had told Locke during the January 3meeting that he (Locke) had shown "very little initia-tive" and that his attitude was affecting other employees.Franzia stated that he told Locke that he was not beinggiven a raise and that "Locke agreed that he did have apoor attitude."Locke came to Franzia on the morning of June 22 tocomplain about Dale Lindsey. Franzia stated that othershad also complained about Lindsey and that he called aspecial meeting of all hourly employees that morning inan effort to get the employees to "work together."Locke voiced his complaint first at the meeting:I stated what my complaint with Dale Lindseywas. He did not give me enough time before hechanged my shift. I would be working days andwhen I got ready to go home that very same day,he would notify me then that I would have to comein the next day on the swing shift.Others then voiced their objections after which Franziareplied to the effect that he did not believe the validityof their complaints. Franzia's comments prompted Theileto say, "John, you just called everybody in this room aliar." Franzia denied calling the employees liars but as-serted that he did have confidence in Lindsey.On the afternoon of the same day, Franzia calledTheile and Locke into his office to discuss "their atti-tude." Theile testified credibly as follows concerning themeeting:John said he was unhappy with the way the equip-ment was being maintained, that the maintenancedepartment seemed to have a rather bad attitudeabout the management of the company ....BRONCO WINE COMPANY 57 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell, as I remember it, he said that me being anolder hand and more experienced and Ralph beingthe steward and being free to roam through theplant checking the equipment and what not, we hada chance to possibly influence the people in talkingto them. He said that he felt we should change ourattitude and try to see the thing from the company'spoint of view. That's about all I can remember.4On the following day Franzia prepared an "AVO" (ab-breviation for "Avoid Verbal Orders") written reportcovering the meeting with Theile and Locke. Thereport, received as General Counsel's Exhibit 4, reads:On June 22, 1978 I discussed with Ralph Locke,Ross Thiele their attitude as employees working forBronco Wine Co.Fellow employees were complaining about theway they kept putting down the management andthe company with regard to how the company wasdoing things. This was strong in the area [?] of ma-terial and parts that they needed. I explained tothem the effort that we were going through to getthem what they wanted and explained to them thatour suppliers were slow in getting our orders filled.I explained that if they persisted in this that itwould be better if they found another job as Iwould not tolerate this behaviour.Franzia testified at one point that Theile was at the June22 meeting only because he was "senior man" and thathe had criticized the Company only in connection withits failure to get parts. But Franzia also testified that heregarded the AVO memo as a disciplinary warning andthat he told Theile and Locke that there would be a doc-umentation of that meeting. Franzia stated that he wasdisciplining Locke for "destructive type of criticism"about "management and the parts thing."According to Franzia, fellow employees got tired ofhearing Locke complain; "if it started on the parts, itturned around and ended up about the company." Fran-zia thought that there were not many complaints aboutparts after the June 22 meeting with Locke and Theile.Asked if the June 22 meeting was involved in Locke'stermination, Franzia replied that it was "just one morestraw." Franzia denied that Locke's complaint aboutLindsey was a factor in deciding to terminate Locke,however. Franzia said he called the meeting of employ-ees that day to get the departments "to pool [sic] togeth-er," not to discuss Lindsey.Franzia testified that Orman had told him that Lockehad thrown a cardex file into the garbage can. Franziasaid he spoke to Locke about it and that Locke had re-plied that the records were not being kept up. Ormantestified that he had given to Locke, at Locke's request,a cardex file to use in keeping "track of the equipment4 Locke also testified that Franzia on June 22 referred to the fact thatLocke was the shop steward. Franzia maintained that he did not learnthat Locke was shop steward until 3 weeks later when he returned fromvacation. I am of the view that Franzia did know of Locke's status as asteward on June 22 but had forgotten that fact at the time of the hearing.Unquestionably Franzia knew Locke was shop steward at the time of thedischarge, but I find such fact was not a factor in Franzia's decision todischarge Locke.and repairs." He said he later found the file in the trashbin. The file, he said, had "some entries" in it. Ormanstated that Locke had later told him that "he threw themout the window" as "[t]hey were no good anyhow."5Franzia testified that "Bob Holland just complained ingeneral about Ralph Locke not being able to get thingsdone in the cellar." Theile complained, he said, that"Ralph did things that he had to redo." Theile agreedthat he had stated "several times that Ralph was slow."Theile denied saying that Locke was lazy but did agreethat "Monday wasn't his best day."Franzia stated that Gloria Tyler, the Company's headline operator and a bargaining unit employee, com-plained that Locke did not set up the bottling lines prop-erly. Tyler testified that she did complain periodicallyabout Locke. She indicated that Theile could set up thelines better than Locke. Tyler considered Locke uncoo-perative and therefore tried to deal only with Theile inthe maintenance department. She said that Locke readon the job and was a slow worker.Franzia testified that hourly employees had com-plained that "Ralph or the maintenance department" hadtaken longer coffee and lunch breaks than others. Fran-zia referred to an earlier memorandum (G.C. Exh. 9,dated March 14, 1977) of another Bronco official, BobDarby, which referred to "a verbal warning" given toTheile and Locke "for the length of their [breaks] andlunches."Franzia regarded "the air conditioning incident" ofThursday, July 20, as "the final straw." Franzia wasaway at the time and returned to the Company's plant onthe following day. Franzia testified that shortly after hisreturn Orman reported that Locke had refused to repairthe air-conditioner that cooled the bottling area andother parts of the plant, including the office where ap-proximately 10 employees worked. The air-conditioner,which often malfunctioned in hot weather, had quit onthat day. Orman had asked Locke to go onto the roofwhere the air-conditioning unit was located and attemptto repair it. As Franzia recalled Orman's report to him,Locke went up on the roof, returned, and then reportedthat "it was too hot and that he would fix it tomorrowmorning." Quoting Franzia's testimony:A. I felt that the air-conditioner had to be fixed.He was asked to fix it. Not only was he asked to fixit, people were in an area where they needed theair-conditioning. He did not even make an attemptto fix it, and then left and came back the next morn-ing and fixed it within an hour after he went upthere.To me, it was a refusal of doing work.Q. Did you think about terminating him at thatpoint in time?A. Yes. I think that crossed my mind. However,I really wanted to take a look at his whole back-ground and history of prior things that he had doneup to that point. I did that.Locke's testimony on this point is discussed later. BRONCO WINE COMPANY59Franzia said he considered the matter over the weekendand returned to work on Monday "pretty much with thedecision made." After talking with Gloria Tyler and BobHolland, Franzia said he called in Locke and dischargedhim. Franzia said he mentioned the air conditioner inci-dent, "the issue about the records" and his attitude,which he said "had not changed."Jack Orman, the Bronco official in charge of purchas-ing "and other things," testified that it was probablyaround 105 degrees outside the day the air-conditionerquit. Orman said he asked Locke to check on the air-conditioner around 2:30 p.m. According to Orman,Locke went up on the roof twice and then reported "hecouldn't fix it and it was too hot." Orman concluded thatLocke was refusing to repair the air-conditioner. Ormansaid he was "disturbed" by the fact that Locke had beenable to repair the unit by 7:30 on the following morningby bypassing a relay. Orman said he reported the inci-dent and "various things" to Franzia about Locke.6Bob Holland, the company cellar foreman, recalledthat Locke had told him one day in July that "they wantme to work on the air conditioner, but it's too hot." "I'lldo it later." Holland thought he had seen Locke on theroof twice on that day. Holland testified that he hadcomplained to Franzia about Locke several times. He re-garded Locke as slow and lazy.Ralph Locke testified that he thought that he wasfired "because of my union activities." He stated that onJuly 24, the day he was dismissed, Franzia referred toLocke's attitude and the fact that he was "no longercomfortable with me." Also, Franzia told Locke that hehad been "disrespectful to the point of insubordination attimes" but said nothing about his failure to repair the air-conditioner or the disposition made of any maintenancerecords.Locke said he had heard a lot of complaints fromfellow employees about the Company and that he hadvoiced some himself. He said he had pointed out tofellow employees "some of the good things about theUnion, like the health plan, the retirement plan and theglowing discrepancies between those and what the com-pany offered." Locke said he had been active in organiz-ing the Company's employees and had said bad thingsabout the Company. Locke recalled telling employeesthat company talk about construction of a new ware-house was "just a farce." Locke testified that he men-tioned at a group meeting chaired by Franzia that hethought the Company should put some of its profits intoemployees' profit-sharing plan rather than reinvest all ofit in plant expansion.Locke stated that he had agreed with Franzia in Janu-ary that his attitude had been poor. He also agreed thathe had told Gloria Tyler that he worked only at a slowspeed. It is apparent that Locke had difficulty makingline changes, although he denied that he did. He conced-ed that Tyler, the head line operator, usually askedTheile, whom he described as a "maintenance mechanic"specialized in "fixing machinery," for help rather thane Orman also complained that Locke did not run a hot melt through aglue machine, that Locke was of little value on Monday, and that Lockewas critical of the Company for not having parts on hand (some ofwhich he said Locke could have ordered himself).him. Locke also agreed that he was "down" on someMondays.Locke explained that he had spoken to Jack Ormanabout the need for a filing cabinet in which to keep re-cords on "inside" equipment. Orman offered him a greenfolder and some inventory cards.7Locke thought hemay have put some headings on the cards but no infor-mation about equipment on them. After "shifting thisstuff around," Locke said he took the folder and thecards and placed them on Orman's desk. He said he"probably said something like if I don't have any placeto keep this there's no use in having it out here." Lockesaid Franzia thereafter approached him and asked, "whatI thought I was going to accomplish by throwing thoseon Jack Orman's desk." He stated that his response was,"it got this meeting with you," but he denied that hethrew away any records.8Locke said the air-conditioner was a continual prob-lem in the summer when the weather would be hot andthe unit would be "blowing fuses and tripping out." Theinstaller of the air-conditioner, one George Schuler, wasfrequently called to repair it, and Locke would work onthe unit two or three times a month. Locke denied thathe refused to work on the unit on July 20 as Respond-ent's officials claimed. According to Locke, "somebody"mentioned that the air-conditioning was not workingaround 3:40 p.m. after he had punched out. No one spe-cifically asked him to repair it that day, he said, and hewent home. He stated that it was hot that day, and hedid not go onto the roof at all. Locke said he comment-ed that it was "too hot" to go up on the roof but said it"just like a joke." Locke said he was able to get the air-conditioner going early the next morning when "it wasmuch cooler" by simply bypassing the timer. He did notbelieve it was "the real problem," however, and he dis-cussed the matter with Theile at the time.I am unable to conclude that Franzia terminatedLocke because he "joined or assisted the Union or en-gaged in other protected concerted activities," as thecomplaint alleges. There is nothing in the record to sug-gest Respondent harbored any union animus or was dis-posed to discriminate against employees because of theirunion activities. Respondent concedes, in effect, that itknew Locke had engaged in union activities and thatLocke had become shop steward before his termination.And I accept the General Counsel's argument thatLocke's protests with respect to supply of parts and man-agement relate to terms and conditions of employment,and were therefore protected activities under the Act.9I? As indicated above, Orman and Franzia said Locke was giLen a"cardex file"8 Even if Locke's account of the incident is fully accepted, it is under-standable that Orman and Franzia believed L ocke had thrown recordsaway Locke indicated that after being reprimanded he took the recordsback to his shop and "put them on top of the file " Obviously they couldhave then easily found their say into the trash Locke also spoke toFranzia about better "parts control" with the idea of placing all parts inone location. The suggestion was apparently not acted on Franzia saidhe "agreed with him to a point," but claimed that "in some cases it justwasn't feasible"9 Theile joined in the complaints Locke had voiced against the Compa-nyBRONCO WINE COMPANY 59 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDam convinced that Franzia terminated Locke only be-cause he did not perform satisfactorily as an employee.Conceivably Locke may not have understood thatOrman was directing him to try to repair the air-condi-tioner on the afternoon of July 20. And perhaps Lockedid intend to speak in jest when he indicated that it wastoo hot to consider working on the air-conditioning unitthat afternoon. But understandably, Orman and Franziatook Locke's conduct to be a refusal to work. I amunable to believe that Locke's organizing activities, hisrequest for a meeting to discuss Dale Lindsey, his statusas shop steward, or even the many previous complaintshe had voiced about management played any significantpart in the decision to discharge him. I find it difficult tobelieve that Franzia did not mention the air-conditioningincident on July 24 at the time of the discharge as Lockeclaimed. But whether referred to or not, I am convincedthat it was the precipitating cause of the dismissal. I findLocke was terminated for a legitimate business reasonand hold that the General Counsel failed to prove an un-lawful motivation.' 0The warning given to Locke and Theile on June 22presents a different question, however. It can hardly bedisputed that the complaints about the lack of "materials10 Even if Respondent had been looking for an opportunity to dis-charge Locke, the fact that he had engaged in concerted activities wouldnot necessarily have made the firing unlawful. See Golden Nuggelt. Inc.,215 NLRB 50 (1974), and Fikse Bros. Inc., 236 NLRB 1351 (1978). Butthe record here does not suggest that Respondent had become so con-cerned with Locke's protected concerted activities that it would seek anopportunity to discharge himand parts" that each of these employees had voiced relat-ed to terms and conditions of employment and were,therefore, protected concerted activities. See, for exam-ple, Oklahoma Allied Telephone Co., Inc., 210 NLRB 916(1974). Franzia testified that he considered what he hadsaid to Locke and Theile that day concerning their com-plaints about materials and parts to be a disciplinarywarning and that it was important enough for there to be"documentation of that meeting" so that the matterwould not be forgotten. The issuance of such a warningviolated Section 8(a)(l) of the Act, and the repetition ofsuch behavior will be enjoined in my recommendedOrder.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. Winery, Distillery and Allied Workers Union Local186, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By issuing a disciplinary warning to its employeesRalph Locke and Ross Theile on June 22, 1978, Re-spondent interfered with, restrained, and coerced them inthe exercise of rights guaranteed them by Section 7 ofthe Act and thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.4. No other violation of the Act was established.[Recommended Order omitted from publication.]